Per Curiam.
This is an attempted appeal by appellant, a prisoner at the Indiana- State Prison, pro se, from a judgment of the Criminal Court of Marion County, Division Two, which dismissed appellant’s petition to vacate the “Remaining portion” of an indeterminate sentence entered by said court. The papers filed here are not a transcript' of the record of the trial court, nor is there any assignment of errors as required by Rule 2-2. We have no jurisdiction.
Leave to file denied for want of jurisdiction.
Note.—Reported in 148 N. E. 2d 552.